Citation Nr: 0015548	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-03 379	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Revocation of previously-declared forfeiture of VA benefits 
for fraud.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from September 1941 until 
December [redacted], 1941, when he was killed in the line 
of duty.  The appellant is his widow.


FINDINGS OF FACT

1.  In February 1977, the Board found that the appellant had 
knowingly submitted false evidence in her claim for 
restoration of death benefits and held that she had forfeited 
all accrued and future gratuitous benefit under the laws 
administered by the VA on account of her fraudulent actions.

2.  Evidence submitted subsequent to the February 1977 
decision is not exculpatory of the claimant's misdeeds and 
does not show VA fraud in the original decision.


CONCLUSION OF LAW

New and material evidence to revoke the forfeiture declared 
against the appellant has not been submitted.  38 U.S.C.A. 
§§ 5108, 6103 (West 1991); 38 C.F.R. §§ 3.156, 3.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests that the Board revoke the forfeiture 
of VA benefits declared by the VA in 1975 and award her 
dependency and indemnity compensation based upon the WWII 
service of her late husband.  She asserts that she had never 
intended to perpetuate a fraud upon the VA or the United 
States treasury, that she is unable to read, speak, or 
understand English and therefore cannot be held to have 
knowledge of the English documents she had previously signed 
in support of her claims for VA benefits.  She apologizes for 
her "honest mistakable error" and begs for mercy from the 
VA in her sickly old age.


History

As noted above, the veteran died in the line of duty in 
December 1941.  The appellant submitted a claim for widow's 
benefits in December 1947.  She also submitted evidence 
showing that she and the veteran had had a son together, and 
the she was supporting their son.  After verifying the 
veteran's service, the RO attempted to verify the appellant's 
status as an unremarried widow.  Following a VA field 
investigation, as well as review of numerous affidavits 
submitted by the appellant and obtained by the VA, it was 
determined that the appellant was living in a man-and-wife 
relationship with another man and could no longer be 
considered unremarried for purposes of collecting VA widow's 
benefits.  VA dependency benefits were awarded for the 
support of the veteran's son, however.

In 1975, the appellant re-applied for dependency and 
indemnity compensation benefits and submitted an affidavit in 
which she swore she had never remarried nor had a second 
partner in her life after the death of her husband, the 
veteran.  She also submitted a signed VA Form 21-686c, 
Declaration of Marital Status, in which she averred she had 
not remarried following the veteran's death in 1941.  She 
also submitted a signed statement in which she stated that 
she was not married, and was not living with anyone as 
husband and wife.  In this statement she provided the 
following explanation:  

"That sometime in 1949 I had an affair 
with a certain [gentleman] wherein seven 
children were born. ...  The youngest is 
now thirteen years of age.  That due to 
misunderstanding beyond reconciliation, 
we separated in 1966 and never reunited 
up to the present time."  

A VA field investigation was conducted in 1975.  According to 
the report of this investigation, the appellant stated she 
was separated from her second husband, but in the opinion of 
the investigator, she was apparently not sincere in this 
statement.  Neighbors were interviewed who attested that the 
appellant and her second husband had not separated, continued 
to live together, and were known as husband and wife in their 
neighborhood.  The investigator also located a certificate of 
marriage between the appellant and her second husband, 
reflecting a ceremonial marriage in November 1957.  The 
transcript of a deposition given by the appellant is of 
record.  According to the transcript, the deposition was 
conducted in the appellant's own language, and the translator 
certified that the translation of the deposition was 
accurate.

In May 1975, the RO recommended that the appellant be charged 
with fraud and that her right to VA benefits be forfeited for 
fraud.  The forfeiture decision was formalized and 
implemented in October 1975.  The appellant was notified the 
same month.  She perfected an appeal to the Board, which 
upheld the forfeiture in February 1977.  In so doing, the 
Board found that the appellant had knowingly submitted false 
evidence in her claim for restoration of death benefits and 
held that she had forfeited all accrued and future gratuitous 
benefit under the laws administered by the VA on account of 
her fraudulent actions.

In May 1987, the appellant submitted a copy of a death 
certificate reflecting the demise of her second husband.  In 
the accompanying letter, she expressed "regrets relative to 
my former acts causing invocation against me, during the 
[course] of my claim in 1975, 1976, and 1977," and requested 
that dependency and indemnity benefits be awarded to her.  It 
does not appear that the RO responded to this letter in any 
way.

In November 1996 the appellant requested that the VA 
reconsider its denial of her dependency and indemnity 
benefits claim.  She was notified that she had forfeited her 
rights to VA benefits and that no further action would be 
taken on her newly-received claim.  She continued to send 
numerous letters requesting that dependency and indemnity 
benefits be awarded to her, however.

In June 1997, she submitted affidavits from friends and 
acquaintances.  These affidavits attest to her second 
husband's death, including statements that the affiants 
viewed his cadaver.  Other affidavits attest that the 
appellant has not remarried or engaged in relationships with 
any man since her second husband's death in 1987.  Throughout 
this period, she also submitted numerous letters consisting 
of her own written argument and pleadings.  

By letter of February 1998, the RO informed her that new and 
material evidence demonstrating that she had not previously 
committed fraud in the pursuit of VA benefits would be 
required to achieve a revocation of the forfeiture declared 
against her and that she had not submitted evidence of this 
nature.  The appellant perfected a timely appeal of this 
decision to the Board.


Laws and regulations

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103.  The language of section 6103 
plainly states that a person who commits fraud in connection 
with his or her claim or award of benefits, loses all rights, 
claims, and benefits.  Trilles v. West, 13 Vet. App. 314, 322 
(2000).

The VA has promulgated regulations implementing this 
statutory provision.  Fraud is defined by VA regulation as an 
act committed when a person knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
Department of Veterans Affairs (except laws relating to 
insurance benefits).  Any person who commits fraud forfeits 
all rights to benefits under all laws administered by the 
Department of Veterans Affairs other than laws relating to 
insurance benefits.  38 C.F.R. § 3.901.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a declaration of forfeiture may be 
revoked upon the presentment of new and material evidence or 
revised based on a finding of clear and unmistakable error in 
the original forfeiture decision.  Trilles, supra.  In so 
holding, the Court at least facially relaxed the standard of 
review for revocation of forfeiture claims, although the 
authors of the majority opinion characterized the standard 
otherwise, observing "that a new and material evidence 
standard is not necessarily a light burden to meet; indeed, 
it is difficult to perceive of any evidence that would 'bear 
directly and substantially upon the specific matter' (38 
C.F.R. § 3.156(a) (1999)) other than evidence exculpatory of 
the claimant's misdeeds or evidence showing VA fraud in the 
original decision."  Trilles, at 332.

Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" by 
the Board.  38 U.S.C.A. § 7104(b).  The exception is that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  Therefore, once a Board 
decision becomes final under § 7104(b), "the Board does not 
have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (When new and material 
evidence has not been submitted in a previously disallowed 
claim "[f]urther analysis . . . is neither required, nor 
permitted.").

The provisions of 38 C.F.R. § 3.156(a), define "new and 
material evidence" as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

In Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 15, 2000), it 
was determined that the first prong of the Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) test of whether the 
evidence was new and material if it was "(1) not merely 
cumulative of other evidence in the record," was entirely 
consistent with the regulatory definition of new and material 
evidence, and was not overruled in Hodge.  


Analysis

The appellant has not claimed and there is no evidence 
showing that the 1975 forfeiture was improper or not in 
accordance with the law.  Review of the record reveals that 
all due process protections were afforded to the appellant at 
the time.  She also does not claim that the forfeiture 
decision involved clear and unmistakable error.  Rather, she 
claims that she has submitted new and material evidence 
tending to show that forfeiture should not have been invoked.

Subsequent to the Board's 1977 decision, in support of her 
claim to have the forfeiture declared against her revoked, 
the appellant has essentially submitted evidence consisting 
of a copy of a death certificate reflecting the demise of her 
second husband, affidavits from friends and acquaintances, 
and her own written argument and pleadings.  As this 
evidence, by and large, is not duplicative of evidence 
already contained in the file and reviewed by the Board in 
1997, it must be considered new.  Anglin, supra.  For the 
newly-submitted evidence to be considered material to the 
issue of forfeiture, however, it must be exculpatory of the 
claimant's misdeeds or show VA fraud in the original 
decision.  Trilles, supra.

The certificate reflecting the death of the appellant's 
second husband and the affidavits affirming the fact that he 
has died cannot be considered material to the issue of 
whether the forfeiture was properly invoked.  Neither the 
death certificate nor the affidavits tend to show that the 
finding that the appellant committed fraud in her attempt to 
obtain VA monetary benefits was incorrect or erroneous.  The 
fact that the appellant's husband has died has no bearing 
whatsoever upon the appellant's actions taken with the intent 
to deceive the VA in her 1975 deposition and written 
statements.  

Likewise, the affidavits and the appellant's own statements 
to the effect that since her second husband's death in 1987, 
she has not entered into a marital relationship with another 
man, has no bearing upon actions taken with the intent to 
deceive the VA in her 1975 deposition and written statements.  

The appellant's own arguments may be summarized as follows:  
1) she had no intention to perpetuate a fraud upon the VA and 
is sorry for her actions; 2) she has no means of support in 
her old age and needs VA benefits; and 3) because she is 
unable to read, speak, or understand English, she should not 
be held to have knowledge of the English documents she had 
previously signed in support of her claims for VA benefits.  

Upon review of the record, the Board is of the opinion that 
the appellant's contentions are not material to the issue of 
whether the forfeiture declared against the appellant should 
be revoked.  Her current state of mind, and current apology 
is not relevant to the finding that she intentionally 
attempted to defraud the VA in 1975.  Her current financial 
position is similarly not relevant to the issue of whether 
she intentionally attempted to defraud the VA in 1975.

Although evidentiary assertions offered in support of a claim 
such as the matter at hand must be accepted as true, this is 
not the case where the assertions are inherently incredible 
or fall beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).  The 
statement that she did not understand the English documents 
may be reasonable, in light of the evidence of record, but it 
cannot serve as an excuse for fraudulent intentions and 
conduct or as material evidence to revoke the forfeiture 
decision.  Failure to read and understand English does not 
account for the oral statements she made in her own language 
during the 1975 deposition.  This assertion is thus 
inherently incredible and need not be accepted as true.  
Furthermore, by her signature on English documents in 1975, 
she was legally indicating that she not only understood, but 
affirmed the contents of the written statements which she 
signed at the time. 

Therefore, the Board concludes that the appellant has not met 
the burden of submitting new and material evidence 
exculpatory of her misdeeds or showing VA fraud in the 
original decision.  The first requirement of the Elkins test 
thus has not been met, as the appellant has not presented new 
and material evidence to support a revocation of the 
forfeiture.  As the first part has failed, any inquiry into 
the second or third parts of the Elkins test is 
inappropriate.  In the absence of new and material evidence, 
the appeal must be denied and the Board's review is complete.




ORDER

In the absence of new and material evidence, the appellant's 
attempt to have the previously-declared forfeiture revoked is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

